     Case 2:17-bk-23651-NB         Doc 98 Filed 10/15/18 Entered 10/15/18 11:08:09               Desc
                                    Main Document     Page 1 of 3



 1   SANAZ SARAH BERELIANI, SBN 256465
     BERELIANI LAW FIRM, PC
 2   11400 W. Olympic Blvd, Suite 200
     Los Angeles, CA 90064
 3   Telephone: 818-920-8352
     Facsimile:    888-876-0896
 4   Email:        sanaz@berelianilaw.com
 5   Attorneys for Debtor,
     Letitia L. Wellington
 6

 7

 8
                               UNITED STATES BANKRUPTCY COURT

 9               CENTRAL DISTRICT OF CALIFORNIA / LOS ANGELES DIVISION

10   In re                                           )       Case No. 2:17-bk-23651-NB
                                                     )
11                                                   )       Chapter 7
     LETITIA LOUISE WELLINGTON,                      )
12                                                   )       STIPULATION TO CONTINUE MOTION
                              Debtor.                )       TO CONSOLIDATE LEAD CASE WITH
13                                                   )       NONDEBTOR SPOUSE AMOS Q.
                                                     )       WELLINGTON
14                                                   )
                                                     )       Date: July 17. 2018
15                                                   )       Time: 10:00 a.m.
                                                     )       Courtroom: 1575
16                                                   )
                                                     )
17                                                   )
                                                     )
18
             TO THE HONORABLE NEIL W. BASON, UNITED STATES BANKRUPTCY
19

20
     JUDGE; WESLEY H. AVERY, CHAPTER 7 TRUSTEE; HIS COUNSEL OF RECORD;

21   UNITED STATES TRUSTEE; AND ANY AND ALL INTERESTED PARTIES:
22           This Stipulation (“Stipulation”) is entered into by and between Sanaz Sarah Bereliani,
23
     Attorney for Debtor Letitia Louise Wellington (“Debtor”) on the one hand, and Stella Havkin,
24
     Attorney for Creditor Michael D. Madison (“Creditor”) on the other (together, the “Parties”).
25

26   This Stipulation is entered into based on the following facts:

27

28

                                                         1
     Case 2:17-bk-23651-NB      Doc 98 Filed 10/15/18 Entered 10/15/18 11:08:09                 Desc
                                 Main Document     Page 2 of 3


                                BACKGROUND INFORMATION
 1

 2        1. On or about May 15, 2018, the Creditor filed a Motion to Consolidate the Lead Case

 3           (“Motion”) with non-debtor Spouse Amos Q. Wellington as Docket 43. This Motion
 4
             was set for hearing on June 12, 2018 at 11:00AM before the Honorable Judge Bason.
 5
          2. On or about May 15, 2018, the Debtor caused to be filed, Amendments to Schedules
 6

 7
             A/B, C, H, I, and the Statement of Financial Affairs as Docket 47.

 8        3. On or about May 29, 2018, the Debtor filed an Opposition to the Motion as docket
 9           56.
10
          4. Lastly, on or about June 4, 2018, the Creditor Replied to the Opposition to the
11
             Motion.
12

13        5. There was one previous stipulation filed and entered in this case to allow time for the

14           parties to enter into a compromise for the sale of Debtor’s residence.
15
          6. Since then, the Debtor and Mr. Wellington have moved out of their residence and the
16
             Trustee has started listing the property and is now in the process of staging the home.
17
          7. The parties at this time request a continuance of this motion for 120 days to allow
18

19           further time for the sale of the Debtor’s residence, which will hopefully result in the

20           resolution of this Motion.
21

22
                                          THE STIPULATION
23
          WHEREFORE, the Debtor and Creditor agree as to the following:
24

25        1. That the Motion be continued to a date in or about March2019 to allow time for the

26           Trustee to stage, list and sell the Debtor’s residence.
27

28

                                                   2
     Case 2:17-bk-23651-NB      Doc 98 Filed 10/15/18 Entered 10/15/18 11:08:09                Desc
                                 Main Document     Page 3 of 3



           2. The Debtor does not agree to subordinate her right to the homestead exemption at this
 1

 2             time.

 3

 4
                                                    BERELIANI LAW FIRM, PC
 5

 6   Dated: October 13, 2018              By:    ..lsi Sanaz Sarah Bereliani
                                                   Sanaz Sara Bereliani, Attorney for Debtor
 7
                                                   Letitia Louise Wellington
 8
                                                             i'l
 9
                                         ~---.

                                                   ~
10
     Dated: October 13,2018
11                                     '---Dr-                                 for Creditor
                                                   Michael D. Madison
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    3
